Case 1:17-cv-03002-WJM-SKC Document 103 Filed 05/26/20 USDC Colorado Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                  Judge William J. Martínez

   Civil Action No. 17-cv-3002-WJM-KMT

   TAJUDDIN ASHAHEED,

           Plaintiff,

   v.

   THOMAS E. CURRINGTON,

           Defendant.


                   ORDER GRANTING DEFENDANT’S MOTION TO DISMISS


           In its current posture Plaintiff Tajuddin Ashaheed (“Plaintiff”) brings the following

   claims against Defendant Thomas E. Currington (“Defendant”) in this action: (1)

   violation of his First Amendment right to free exercise of religion, brought pursuant to 42

   U.S.C. § 1983 (“Claim 1”; ECF No. 65 at 7–9, ¶¶ 32–42); and (2) violation of his

   Fourteenth Amendment right to equal protection, brought pursuant to 42 U.S.C. § 1983

   (“Claim 2”; id. at 9–10, ¶¶ 43–50).

           Before the Court is Defendant’s Motion to Dismiss pursuant to Federal Rule of

   Civil Procedure 12(b)(6) (the “Motion”; ECF No. 87), which was filed on September 3,

   2019.

           For the reasons set forth below, the Court grants the Motion and dismisses

   Claims 1 and 2 with prejudice.

                                         I. BACKGROUND

           The following factual summary is drawn from Plaintiff’s second amended

   complaint (the “Second Amended Complaint”; ECF No. 65), except where otherwise
Case 1:17-cv-03002-WJM-SKC Document 103 Filed 05/26/20 USDC Colorado Page 2 of 14




   noted. The Court assumes the allegations contained in the Second Amended

   Complaint to be true for the purpose of deciding the Motion. See Ridge at Red Hawk,

   L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007).

          Plaintiff is a practicing Muslim who observes various Islamic practices, including

   the “‘Sunnha’ practice of leaving one’s beard to grow.” (ECF No. 65 at 3, ¶¶ 9–10.) He

   asserts that his beard is “integral to his religious identity” and serves “as a sign of his

   sincerely held faith of decades, cultural inclusion and respect for tradition.” (Id. at 3,

   ¶ 10.) Plaintiff believes that “shaving his beard is forbidden and, as such, violates a

   core tenant [sic] of his faith.” (Id.)

          In 1993, while serving a prior sentence at the Colorado Department of

   Corrections (“CDOC”), Plaintiff informed CDOC staff members of “his Muslim faith and

   signed a written declaration of his religious affiliation.” (Id. at 3, ¶ 11.) Plaintiff

   contends that his “CDOC file was documented with his religious affiliation with the faith

   of Islam.” (Id.) At the time, he “was given a Koran and prayer rug” and participated in

   religious practices during his term of incarceration. (Id.) Plaintiff was apparently

   released from the CDOC’s custody sometime prior to 2014. (Id. at 3, ¶¶ 11–12.)

          In 2014, Plaintiff returned to the CDOC for a new 4-year sentence, “at which time

   his file was updated and continued to docum ent his Muslim faith.” (Id. at 3, ¶ 12.) In

   March 2016, Plaintiff was released on parole. (Id. at 3, ¶ 13.) In July 2016, however,

   Plaintiff was remanded to the CDOC to serve 90 days for various parole violations. (Id.)

          On July 5, 2016, Plaintiff appeared at the CDOC’s intake and classification

   facility, known as the Denver Reception and Diagnostic Center (“DRDC”), so that he

   could be processed into the CDOC’s system and begin serving his 90-day sentence.

                                                   2
Case 1:17-cv-03002-WJM-SKC Document 103 Filed 05/26/20 USDC Colorado Page 3 of 14




   (Id. at 4, ¶ 14.) On that day, Plaintiff had a beard in accordance with his Muslim faith

   and was “observing the holy month of Ramadan, the most sacred month for Muslims.”

   (Id. at 4, ¶¶ 14–15.)

          As the initial step in the intake process, an of ficer at the DRDC interviewed

   Plaintiff to review and update the information in the CDOC’s file on Plaintiff. (Id. at 4,

   ¶ 16.) As a required part of the interview, the officer asked for Plaintiff’s “religious faith

   group affiliation.” (Id.) Plaintiff informed the officer that he was a practicing Muslim,

   and the officer documented the religious affiliation in Plaintiff’s file. (Id.) The officer,

   however, did not require Plaintiff to sign a form declaring his religion because the

   CDOC’s file on Plaintiff contained his previous declaration (apparently the declaration

   he made in 1993). (Id.; see also id. at 3, ¶ 11.)

          The DRDC policies in place at the time of Plaintiff’s July 2016 intake required

   inmates to have their beard shaved during the intake process. (Id. at 4–5, ¶ 18.)

   However, the DRDC provides an exemption for inmates who wear a beard based on

   religious tenets. (Id.) Pursuant to the DRDC policies and the relevant exemption, a

   Muslim inmate may not be required to have his beard shaved. (Id.)

          Before Defendant, who is a correctional officer at the DRDC, found out that

   Plaintiff was a Muslim, he “at first evidenced a desire to follow the rules at [CDOC] by

   forcing [Plaintiff] to shave, as is the case with all incoming inmates.” (Id. at 5, ¶ 23.)

   Plaintiff alleges that when Defendant found out that Plaintiff was Muslim, Defendant

   “decided to violate [DRDC] policy and force him to shave despite his exemption from

   the general rule.” (Id. at 5, ¶ 23.) According to Plaintiff, Defendant “did this knowing



                                                  3
Case 1:17-cv-03002-WJM-SKC Document 103 Filed 05/26/20 USDC Colorado Page 4 of 14




   that this violation of [DRDC] policy would violate a fundamental tenant [sic] of Islam and

   evinced an intent by [Defendant] to show hostility towards Islam.” (Id.)

          For example, when “Plaintiff Ashaheed explained that he is a practicing Muslim

   and that shaving his beard would violate a core tenet of his faith, Defendant Currington

   stated that Plaintiff Ashaheed must have a ‘full beard’ in order to ‘qualify’ for the

   religious exemption to beard shaving.” (Id. at 5, ¶ 20.) Plaintiff “then explained [to

   Defendant] that he is physically unable to grow a full beard, reiterated that his beard is

   worn for religious practices, and stated that his religious affiliation is documented in his

   CDOC file.” (Id. at 5, ¶ 21.) In response, Defendant allegedly told Plaintiff that he

   “didn’t want to hear about it,” and he threatened that Plaintiff would be “thrown in the

   hole” if he did not submit to having his beard shaved. (Id. at 5, ¶¶ 21–22.)

          As a result of Defendant’s threat, Plaintiff submitted to having his beard shaved

   by the prison barber. (Id. at 6, ¶ 25.) Plaintiff claims that he “spent the remaining holy

   days of Ramadan, and months thereafter, beardless, feeling dehumanized, humiliated,

   his faith having been disrespected.” (Id.)

          Plaintiff alleges that although Defendant required him to shave his beard, “[o]ther

   non-Muslim inmates were allowed to keep items of religious significance, such as

   crosses, bibles and small wedding rings and only [Plaintiff] was singled out by

   [Defendant] to be treated differently from any other inmate of a different religion.” (Id.

   at 6, ¶ 24.)

          On December 14, 2017, Plaintiff filed this action against Defendant John Doe.

   (ECF No. 1.) On April 13, 2018, Plaintiff filed an amended complaint identifying

   Defendant Thomas E. Currington as the individual previously described as John Doe.

                                                 4
Case 1:17-cv-03002-WJM-SKC Document 103 Filed 05/26/20 USDC Colorado Page 5 of 14




   (“First Amended Complaint”; ECF No. 13.) In his First Amended Complaint, Plaintiff

   asserted three claims: (1) Defendant violated Plaintiff’s First Amendment right to free

   exercise of religion; (2) Defendant violated Plaintiff’s Fourteenth Amendment right to

   equal protection; and (3) Defendant violated Plaintiff’s religious rights under the

   Religious Land Use and Institutionalized Persons Act. (ECF No. 13.)

          On September 28, 2018, Defendant filed a motion to dismiss the First Amended

   Complaint pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

   Procedure. (ECF No. 44.) On May 2, 2019, the Court granted Defendant’s original

   motion to dismiss, dismissing Claim 1 and Claim 2 without prejudice, and dismissing

   Claim 3 with prejudice. (ECF No. 60.) The Court also granted Plaintiff leave to file an

   amended complaint. (Id. at 19.)

          On June 26, 2019, Plaintiff filed the Second Amended Complaint against

   Defendant. (ECF No. 65.) There, Plaintiff alleges that Defendant violated: (1) his First

   Amendment right to free exercise of religion; and (2) his Fourteenth Amendment right to

   equal protection. (Id.) On September 3, 2019, Defendant moved to dismiss this action

   pursuant to Federal Civil Rule of Procedure 12(b)(6) and the defense of qualified

   immunity. (ECF No. 87.) On October 15, 2019, Plaintiff filed a response to the Motion

   (ECF No. 96), and Defendant filed a reply to the Motion on October 25, 2019 (ECF No.

   97).

                                     II. LEGAL STANDARD

          Under Rule 12(b)(6), a party may move to dismiss a claim in a complaint for

   “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

   “The court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that

                                                5
Case 1:17-cv-03002-WJM-SKC Document 103 Filed 05/26/20 USDC Colorado Page 6 of 14




   the parties might present at trial, but to assess whether the plaintiff’s complaint alone is

   legally sufficient to state a claim for which relief may be granted.” Dubbs v. Head Start,

   Inc., 336 F.3d 1194, 1201 (10th Cir. 2003) (internal quotation marks omitted).

           The Rule 12(b)(6) standard requires the Court to “assume the truth of the

   plaintiff’s well-pleaded factual allegations and view them in the light most favorable to

   the plaintiff.” Ridge at Red Hawk, L.L.C., 493 F.3d at 1177. Thus, in ruling on a Motion

   to Dismiss under Rule 12(b)(6), the dispositive inquiry is “whether the complaint

   contains ‘enough facts to state a claim to relief that is plausible on its face.’” Id.

   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Ashcroft v.

   Iqbal, 556 U.S. 662, 678 (2009).

           Granting a motion to dismiss “is a harsh remedy which must be cautiously

   studied, not only to effectuate the spirit of the liberal rules of pleading but also to protect

   the interests of justice.” Dias v. City & Cnty. of Denver, 567 F.3d 1169, 1178 (10th Cir.

   2009) (internal quotation marks omitted). “Thus, ‘a well-pleaded complaint may

   proceed even if it strikes a savvy judge that actual proof of those facts is improbable,

   and that a recovery is very remote and unlikely.’” Id. (quoting Twombly, 550 U.S. at

   556). However, “[t]he burden is on the plaintiff to frame a ‘complaint with enough

   factual matter (taken as true) to suggest’ that he or she is entitled to relief.” Robbins v.

   Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (quoting Twombly, 550 U.S. at 556).

   “[C]omplaints that are no more than ‘labels and conclusions’ or ‘a formulaic recitation of

   the elements of a cause of action,’ . . . ‘will not do.’” Id. (quoting Twombly, 550 U.S. at

   555).



                                                 6
Case 1:17-cv-03002-WJM-SKC Document 103 Filed 05/26/20 USDC Colorado Page 7 of 14




                                           III. ANALYSIS

   A.     Claim 1—Free Exercise of Religion

          Plaintiff alleges that Defendant violated Plaintiff’s free exercise of religious

   freedom under the First Amendment of the U.S. Constitution. (ECF No. 65 at 8–9,

   ¶¶ 32–42.) Defendant contends in response that he is entitled to qualified immunity

   and, as such, that Claim 1 should be dismissed. (ECF. No. 87 at 4–10.)

          The Court will assume, for purposes of this Order only, that Plaintiff has

   adequately pleaded a free exercise claim and will turn to whether the defense of

   qualified immunity applies.

          1.     Qualified Immunity Standard

          “Individual defendants named in a § 1983 action may raise a defense of qualified

   immunity, which shields public officials . . . from damages actions unless their conduct

   was unreasonable in light of clearly established law.” Gutierrez v. Cobos, 841 F.3d 895,

   899 (10th Cir. 2016) (internal quotation marks omitted; ellipses in original). “Once the

   qualified immunity defense is asserted,” as Defendant has done here, “the plaintiff

   bears a heavy two-part burden to show, first, the defendant’s actions violated a

   constitutional or statutory right, and, second, that the right was clearly established at the

   time of the conduct at issue.” Thomas v. Kaven, 765 F.3d 1183, 1194 (10th Cir. 2014)

   (internal quotation marks omitted). “If the plaintiff fails to satisfy either part of the

   inquiry, the court must grant qualified immunity.” Carabajal v. City of Cheyenne, 847

   F.3d 1203, 1208 (10th Cir. 2017), cert. denied, 138 S. Ct. 211 (2017); see also

   Cummings v. Dean, 913 F.3d 1227, 1239 (10th Cir. 2019). “T he judges of the district

   courts . . . [may] exercise their sound discretion in deciding which of the two prongs of

                                                  7
Case 1:17-cv-03002-WJM-SKC Document 103 Filed 05/26/20 USDC Colorado Page 8 of 14




   the qualified immunity analysis should be addressed first in light of the circumstances in

   the particular case at hand.” Pearson v. Callahan, 555 U.S. 223, 236 (2009). W hen a

   defendant asserts the defense of qualified immunity, the burden shifts to the plaintiff to

   overcome the asserted immunity. See Riggins v. Goodman, 572 F.3d 1101, 1107 (10th

   Cir. 2009).

          “In this circuit, to show that a right is clearly established, the plaintiff must point to

   a Supreme Court or Tenth Circuit decision on point, or the clearly established weight of

   authority from other courts must have found the law to be as the plaintiff maintains.”

   Gutierrez, 841 F.3d at 900 (internal quotation marks omitted). “A plaintiff need not

   show the very act in question previously was held unlawful in order to establish an

   absence of qualified immunity.” Id. (internal quotation marks omitted). But “[a]n officer

   cannot be said to have violated a clearly established right unless the right’s contours

   were sufficiently definite that any reasonable official in his shoes would have

   understood that he was violating it.” City and Cnty. of San Francisco v. Sheehan, 135

   S. Ct. 1765, 1774 (2015) (internal quotation marks omitted).

          “The dispositive question is ‘whether the violative nature of particular conduct is

   clearly established.’” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (emphasis in

   original) (quoting al-Kidd, 563 U.S. at 742). Therefore, a plaintiff may not defeat

   qualified immunity “simply by alleging violation of extremely abstract rights.” White v.

   Pauly, 137 S. Ct. 548, 552 (2017). Nonetheless, the clearly established inquiry

   “involves more than a scavenger hunt for prior cases with precisely the same facts.

   The more obviously egregious the conduct in light of prevailing constitutional principles,

   the less specificity is required from prior case law to clearly establish the violation.”

                                                  8
Case 1:17-cv-03002-WJM-SKC Document 103 Filed 05/26/20 USDC Colorado Page 9 of 14




   Perea v. Baca, 817 F.3d 1198, 1204 (10th Cir. 2016) (internal quotation marks and

   citation omitted).

          Because qualified immunity is immunity from suit, rather than a mere defense to

   liability, Estate of Reat v. Rodriguez, 824 F.3d 960, 964 (10th Cir. 2016) (citing Mitchell

   v. Forsyth, 472 U.S. 511, 526 (1985)), a court may dismiss the case with or without

   prejudice if it finds that a defendant is subject to qualified immunity. Lybrook v.

   Members of Farmington Mun. Sch. Bd. of Educ., 232 F.3d 1334, 1342 (10th Cir. 2000).

          2.     Plaintiff Has Not Satisfied His Burden on Qualified Immunity

          As discussed above, the Court has discretion in deciding which of the two prongs

   of the qualified immunity analysis should be addressed first. See Pearson, 555 U.S. at

   236. Considering the circumstances of this particular case, the Court finds that the

   second prong—whether the constitutional right was clearly established at the time of

   Defendant’s unlawful conduct—should be addressed first.

          The Court previously dismissed Claim 1 without prejudice on the following basis:

                 Plaintiff’s burden is to identify Supreme Court or Tenth
                 Circuit case law, or the great weight of other authority,
                 showing that Defendant violated the Free Exercise Clause
                 when he coerced Plaintiff into shaving his beard for allegedly
                 no reason other than religious animus (perhaps influenced
                 by religious stereotyping, considering Defendant’s alleged
                 explanation that Plaintiff’s beard was not full enough to
                 qualify for the religious exemption). Plaintiff has not done
                 so.

   (ECF No. 60 at 14–15.)

          In Plaintiff’s Second Amended Complaint, Plaintiff alleges that “Defendant

   Currington’s conduct violated clearly Plaintiff’s established rights of which reasonable

   public officials knew or should have known as the law was clearly established that

                                                 9
Case 1:17-cv-03002-WJM-SKC Document 103 Filed 05/26/20 USDC Colorado Page 10 of 14




    discriminating against Muslim inmates based upon their religious beliefs was a violation

    of the United States Constitution.” (ECF No. 65 at 9, ¶ 39.) In support of this

    proposition, Plaintiff cites Tennyson v. Carpenter, 558 F. App’x 813 (10th Cir. 2014),

    which is an unpublished case involving an inmate who claimed that his First

    Amendment rights were violated when he was suspended from the Christian prison

    choir based on a pretextual allegation of misconduct. See id. at 817.

           Defendant argues that Tennyson is insufficient to establish that Plaintiff’s rights

    were clearly established at the time of Defendant’s conduct because Tennyson is an

    unpublished opinion. (ECF No. 87 at 6–7.) The Tenth Circuit has recognized it has

    “never held that a district court must ignore unpublished opinions in deciding the law is

    clearly established.” Morris v. Noe, 672 F.3d 1185, 1197 n.5 (10th Cir. 2012).

    Nonetheless, “an unpublished opinion provides little support for the notion that the law

    is clearly established on a given point.” Id. (internal quotation marks omitted); see also

    Mecham v. Frazier, 500 F.3d 1200, 1206 (10th Cir. 2007) (noting, in the context of

    discussing the import of an unpublished Tenth Circuit decision, that “[a]n unpublished

    opinion . . . provides little support for the notion that the law is clearly established”).

           Even if the Court were to consider Tennyson, that case does not establish that

    the particular conduct at issue in this litigation was clearly established at the time of

    Plaintiff’s intake at the DRDC. At best, Tennyson stands for the broad notion that

    prison guards may not take action against an individual prisoner which violates that

    prisoner’s right to the free exercise of his or her religious beliefs. This premise,

    however, is far too expansive to clearly inform a reasonable officer in Defendant’s

    shoes that the particular conduct at issue—requiring a Muslim inmate to shave his

                                                  10
Case 1:17-cv-03002-WJM-SKC Document 103 Filed 05/26/20 USDC Colorado Page 11 of 14




    beard during the prison intake process—would violate that inmate’s First Amendment

    rights. See White, 137 S. Ct. at 552 (recognizing that a plaintiff may not defeat qualified

    immunity “simply by alleging violation of extremely abstract rights”); Mullenix, 136 S. Ct.

    at 308; Sheehan, 135 S. Ct. at 1774.

           Because Plaintiff has failed to establish that Plaintiff’s right to maintain his beard

    was clearly established under the First Amendment at the time of Defendant’s conduct,

    the Defendant is entitled to qualified immunity as to that Claim. As such, the Court

    must dismiss Claim 1.

    B.     Claim 2—Equal Protection

           1.     Equal Protection Standard

           “The Equal Protection Clause of the Fourteenth Amendment commands that no

    State shall ‘deny to any person within its jurisdiction the equal protection of the laws,’

    which is essentially a direction that all persons similarly situated should be treated

    alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985) (quoting

    Plyler v. Doe, 457 U.S. 202, 216 (1982)).

           In order to assert a viable equal protection claim, “the plaintiff must . . .

    demonstrate that he was treated differently than another who is similarly situated.”

    Brown v. Montoya, 662 F.3d 1152, 1173 (10th Cir. 2011) (internal quotation marks

    omitted); see also Requena v. Roberts, 893 F.3d 1195, 1210 (10th Cir. 2018), cert.

    denied, 139 S. Ct. 800 (2019). To be “similarly situated” the individuals must be “prima

    facie identical in all relevant respects or directly comparable in all material respects.

    Although this is not a precise formula, it is nonetheless clear that similarly situated

    individuals must be very similar indeed.” United States v. Moore, 543 F.3d 891, 896

                                                  11
Case 1:17-cv-03002-WJM-SKC Document 103 Filed 05/26/20 USDC Colorado Page 12 of 14




    (7th Cir. 2008) (internal citations and quotation marks omitted). The “similarly situated”

    requirement is an “exacting burden”. Jicarilla Apache Nation v. Rio Arriba Cnty., 440

    F.3d 1202, 1213 (10th Cir. 2006).

           2.     Plaintiff Fails To State An Equal Protection Claim Under Rule 12(b)(6)

           The Court previously dismissed Claim 2 because the Plaintiff’s First Amended

    Complaint failed to allege “any facts which demonstrate that there are similarly situated

    inmates who were treated in an allegedly non-discriminatory manner.” (ECF No. 60 at

    16.) In the Second Amended Complaint, Plaintiff attempts to cure the pleading

    deficiencies by adding an allegation that “[n]o other similarly situated inmates were

    subjected to this discriminatory treatment. Currington routinely allows inmates of other

    religions to keep religious artifacts such as bibles, crosses and wedding rings during the

    intake process.” (ECF 65 at 10, ¶ 48.)

           Defendant argues that the Second Amended Complaint “fails to allege facts

    showing that the equal protection claim involves religions that are similarly situated” and

    that “allowing religious inmates to retain religious articles does not make them ‘similarly

    situated’ to the type of religious tenet that Mr. Ashaheed states he adheres to (req uiring

    that he not shave his beard).” (ECF No. 87 at 11.) The Court agrees.

           The comparison offered by Plaintiff—that Muslim inmates who are forced to

    shave their beards during the DRDC intake process are similarly situated to inmates of

    other religions who are allowed to keep their religious artifacts—is truly unavailing.

    These two groups are not “prima facie identical in all relevant respects” because the

    artifacts that Plaintiff identifies (bibles, crosses and wedding rings) do not change or

    potentially cover in part an inmate’s appearance in the same manner as does a beard.

                                                12
Case 1:17-cv-03002-WJM-SKC Document 103 Filed 05/26/20 USDC Colorado Page 13 of 14




    See Moore, 543 F.3d at 896. In the Court’s view, inmates of other religions who are

    allowed to keep religious artifacts such as bibles, crosses and wedding rings are not

    similarly situated to Plaintiff.

           Moreover, despite claiming that “[Plaintiff] was singled out among all religious

    inmates for differential treatment by [Defendant]” (ECF 65 at 10, ¶ 50), Plaintiff has

    failed to allege that Defendant allowed any inmate of any religion to keep a beard

    during the intake process. Because Plaintiff fails to satisfy his burden to allege that he

    was treated differently than a similarly situated individual, Plaintiff has not plausibly

    stated an equal protection claim. Thus, the Court must also dismiss Claim 2.

    C.     Whether the Court Should Dismiss With or Without Prejudice

             The Court turns finally to the question of whether the dismissal of Plaintiff’s

    claims should be with or without prejudice. The Court finds it would be futile to allow

    Plaintiff yet a fourth opportunity to plead plausible claims of either Free Exercise or

    Equal Protection. Accordingly, the Court finds it appropriate at this time to dismiss both

    claims with prejudice. See Brereton v. Bountiful City Corp., 434 F.3d 1213, 1219 (10th

    Cir. 2006) (“A dismissal with prejudice is appropriate where a complaint fails to state a

    claim under Rule 12(b)(6) and granting leave to amend would be futile.”).

                                         IV. CONCLUSION

           For the reasons set forth above, it is ORDERED that:

    1.     Defendant’s Motion to Dismiss Complaint and Jury Demand (ECF No. 87) is

           GRANTED;

    2.     Plaintiff’s claims, and this action, are DISMISSED W ITH PREJUDICE;



                                                  13
Case 1:17-cv-03002-WJM-SKC Document 103 Filed 05/26/20 USDC Colorado Page 14 of 14




    3.   The Clerk shall enter judgment in favor of Defendant and against Plaintiff and

         shall terminate this case; and

    4.   Defendant shall have his costs, if any, upon compliance with D.C.COLO.LCivR

         54.1.

         Dated this 26th day of May, 2020.

                                                   BY THE COURT:



                                                   _________________________
                                                   William J. Martínez
                                                   United States District Judge




                                             14
